TOWNSEND, Circuit Judge
(orally). The merchandise 'in question consists of certain fabrics, assessed for duty under the provisions of Tariff Act July 24, 1897, c. 11, § 1, Schedule C, par. 179,. 30 Stat. 166 [U. S. Comp. St. 1901, p. 1644], for “articles made wholly or in chief value of * * * metal threads.” The importers-protested, claiming that the merchandise should have been classified as manufactures of metal, under paragraph 193 (30 Stat. 167 [U. S. Comp. St. 1901, p. 1645]) of said act.
Decision affirmed, on the opinion of the Board of Appraisers.